                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


PATRICIA SIDEBOTTOM,

          Plaintiff,

v.                                    Civil Action No. 2:19-cv-00644

WAL-MART STORES EAST, LP,
doing business as Walmart
Supercenter, Store #2610,
and JANE DOE,

          Defendants.


                   MEMORANDUM OPINION AND ORDER


          Pending is the plaintiff’s motion to amend the

complaint, filed November 13, 2019.


          In the original complaint, the plaintiff named Jane

Doe as a defendant.     The identity of Jane Doe was not known to

the plaintiff at the time of filing the original complaint.

Through discovery, the plaintiff learned the identity of Jane

Doe.   The plaintiff seeks to amend the original complaint to

name Carlene Boggs in place of Jane Doe.     The plaintiff attached

the proposed amended complaint to the motion as Exhibit 1 and

filed the motion in accordance with the deadlines set by the

court’s October 15, 2019 scheduling order.     The defendants did

not respond to the plaintiff’s motion.
            Federal Rule of Civil Procedure 15(a)(2), invoked by

plaintiff, provides that a party who can no longer amend a

pleading as of right can still amend by obtaining “the opposing

party’s written consent or the court's leave.”    Fed. R. Civ. P.

15(a)(2).    “The court should freely give leave when justice so

requires.”   Id.   In applying Rule 15(a), “[t]he law is well

settled that leave to amend a pleading should be denied only

when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the

amendment would be futile.”    Edwards v. City of Goldsboro, 178

F.3d 231, 242 (4th Cir. 1999) (quoting Johnson v. Oroweat Foods

Co., 785 F.2d 503, 509 (4th Cir. 1986)).


            In the absence of any suggestion by the defendants

that the amended complaint results in undue prejudice or was

motivated by bad faith, it is ORDERED that the plaintiff’s

motion be, and it hereby is, granted.     The clerk is directed to

file the proposed amended complaint as the amended complaint in

this case.


            The Clerk is requested to forward copies of this order

to all counsel of record and to any unrepresented parties.


                                      DATED: December 3, 2019




                                  2
